Order entered December 6, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01439-CR

                GUILLERMO DE JES BERRIOS-HERNANDEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76828-Y

                                             ORDER
       We REINSTATE this appeal.
       The notice of appeal in this case was filed November 24, 2015. By order dated April 22,
2016, we noted the reporter’s record was overdue and that the clerk’s record did not contain the
trial court’s certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v.
State, 420 S.W.3d 803 (Tex. Crim. App. 2013). We ordered the trial court to (1) prepare a
certification of appellant’s right to appeal that accurately reflects the trial court proceedings and
(2) to make findings of fact regarding the reporter’s record. Despite a request for a status update,
the Court has not received the necessary information for this appeal to proceed.
       We ORDER the trial court to prepare a certification of appellant’s right to appeal that
accurately reflects the trial court proceedings and to FILE said certification in a supplemental
clerk’s record within FIFTEEN DAYS of the date of this order.
        We further ORDER the trial court to make findings of fact regarding whether appellant
has been deprived of the reporter’s record because of ineffective counsel, indigence, or for any
other reason.
       The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute the appeal, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,
any supporting documentation, and any orders, to this Court within FIFTEEN DAYS of the date
of this order.
        We again ABATE this appeal to allow the trial court to comply with this order. The
appeal shall be reinstated fifteen days from the date of this order or when the findings are
received, whichever is earlier.
        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,
Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,
Criminal District Court No. 7; and counsel for all parties.




                                                      /s/     ADA BROWN
                                                              JUSTICE